Citation Nr: 0913687	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-19 206	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 16, 2005, Board decision, which denied (1) service 
connection for a lumbar spine disorder; (2) service 
connection for a left ear disorder; (3) service connection 
for a bilateral foot disorder, including as a result of a 
cold injury; (4) an initial evaluation in excess of 
10 percent for left knee anterior cruciate ligament 
reconstruction and meniscus repair, with scar; (5) 
entitlement to non-service connected pension.





ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1991 to September 1996.  

2.  On May 31, 2006, a motion for revision of the December 
16, 2005, Board decision based on clear and unmistakable 
error was filed.

3.  In a September 2007 Memorandum Decision, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
and remanded the December 16, 2005, Board decision as to all 
issues decided in that decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  38 C.F.R. § 20.1400 (2008).

The Court has vacated and remanded the December 16, 2005 
Board decision that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion, 
and it is dismissed as moot.



ORDER

The motion is dismissed.



	_____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



